El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Don Carlos Ereño y Don José A. Canales fueron deman-dados por el Banco de Puerto Bico en liquidación, por medio de abogado ante el Tribunal de Distrito de San Juan, Sección Primera, para que le pagasen solidariamente la cantidad de $500 como resto de una obligación escrita que por $650 suscri-bieron a su favor, inserta en la demanda y por la cual se com-prometieron a pagar también los intereses en caso de mora y las costas y gastos que el cobro de aquella suma ocasione incluso los honorarios del abogado de que el banco se valga en su reclamación.
En la demanda se alega entre otras cosas' “que el tribunal fijase la cuantía de los honorarios del abogado en el caso de que se celebrara juicio y la sentencia fuera favorable al demandante y, para el caso de que se registrara sentencia en rebeldía los fijó el “demandante en $75 y en otra canti-dad igual para su apelación. ’ ’ En la cédula librada para la citación y emplazamiento de los demandados se hizo cons-tar el apercibimiento de que si no comparecían a contestar la demanda, el demandante podrá conseguir sentencia por la cantidad reclamada, sus intereses y las costas y gastos, así como $75 por honorarios del abogado del demandante en aquella instancia y otra cantidad igual en su apelación.
No habiendo sido contestada la demanda, el secretario del tribunal registró sentencia en rebeldía de los demandados, la *416que no comprendió la condena de pagar honorarios de abo-gado, e interpuesto recurso de apelación por el demandante, lo funda únicamente en que la sentencia debía comprender también la condena de pagar los honorarios del abogado.
La ley de 12 de marzo de 1908 dispone que en los casos en que en un pleito o procedimiento se concedan las costas a una parte, si la cosa litigiosa excede de $500, tendrá ésta derecho a que se le abone por la parte condenada el importe de los honorarios que haya devengado el abogado de la pri-mera por sus 'servicios; condena que el juez discrecional-mente impondrá teniendo en cuenta el grado de culpabilidad,' si la hubiere, de la parte condenada por la sentencia, con-dena que no es procedente cuando él demandado no haya com-parecido en el pleito o procedimiento.
La condena de pagar honorarios de abogado en esos casos nace de la obligación impuesta por la ley, pero como los con-tratos son la ley suprema entre las partes siempre que sus pactos no sean contrarios' a la ley, a la moral, ni al orden público, entendemos' que si las partes han convenido el pago de honorarios de abogado para caso de reclamación judicial, el contrato debe cumplirse. El convenio de pagar hono-rarios de abogado cuando hay necesidad de utilizar sus ser-vicios en los tribunales para hacer cumplir una obligación es tan lícito que la misma ley lo ha impuesto para casos deter-minados.
Para que este convenio pueda hacerse efectivo mediante una sentencia registrada por el secretario sin necesidad de juicio, es necesario que la cantidad reclamada esté determi-nada por convenio entre las partes, ya especificando la que por ellos ha de pagarsé, ya de alguna, otra manera que me-diante una simple operación aritmética permita conocer la suma que ha de ser pagada, como cuando se estipula un tanto por ciento de la reclamación que se haga; pero cuando no ocurre esto, es nécesario que el tribunal determine el importe de esa obligación de pagar honorarios, ya que siendo ilíquida la obligación la rebeldía admite el derecho a pagarla, pero *417no la cantidad a qne se tiene derecho. 23 Cyc., 753. La obli-gación ele pagar honorarios sin haberse determinado ,1a can-tidad admite solamente el pago de los qne son razonables1. 20 Am. Ap. Cas., 1730-1734.
El hecho de qne el demandante haya determinado arbi-trariamente la cantidad en la demanda y qne ella se haya hecho constar en la citación no es bastante para convertir en líquida la cantidad qne no lo es ni para privar al tribunal de sn facultad de determinar cuál es la cantidad razona-ble debida por honorarios.
Por las anteriores consideraciones la sentencia registrada por el secretario del tribunal inferior debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Hutchison.
El Juez Presidente Sr. Hernández no intervino.